DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the preliminary amendment filed on 18 June 2020.  Claims 1-9 are pending, and are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With reference to claim 1:
On line 5 (beginning with “out key”), “key failure mechanisms” should recite ---key failure mechanisms of sealing failure of the soft packing lithium ion battery--- to provide antecedent basis for “the key failure mechanisms of sealing failure of the soft packing lithium ion battery” recited on line 7.
On line 7 (beginning with “mechanism, the”), “mechanism” should read ---mechanism analysis--.

On line 17 (beginning with “parameter of”), “the process” should read ---the Gamma process---.
Line 23 (beginning with “wherein an”) recites “an internal pressure”.  It is unclear whether this internal pressure is the same as “the pressure” recited on line 9 and throughout the rest of the claim.
On line 28 (beginning with “are obtained”), “the stress simulation” lacks antecedent basis.  Also on line 28, it appears that “the soft packing lithium ion battery entirely” should read ---the entire soft packing lithium ion battery---.
On line 30 (beginning with “s(x)”), the equation recites c(x-1/2)2.  However, with reference to paragraph [0100], it appears that “1/2” should actually be recited as half of the maximum value of “0 < x < 1”.
On line 32 (beginning with “position to”), “the position” lacks antecedent basis.
On line 34 (beginning with “face of”), “the stress values” lacks antecedent basis.  
On line 35 (beginning with “different positions”), “the same sealing edges” lacks antecedent basis.
On line 36 (beginning with “sealing edge”), “the stress at the midpoint of the sealing edge” lacks antecedent basis.
On line 37 (beginning with “S4, constructing”), “mode” should read ---model---.
On line 38 (beginning with “geometric properties”), “the sample” lacks antecedent basis.  Also on line 38, “the sample material” lacks antecedent basis.
On line 40 (beginning with “surface relation”), “the interface properties” lacks antecedent basis.
On line 46 (beginning with “according to”), “the analysis results” lacks antecedent basis.  Also on line 46, “the failure mechanism” lacks antecedent basis.

On line 53 (beginning with “and then”), “the degradation process” lacks antecedent basis.
Line 54 (beginning with “of the maximum”) recites the maximum peeling force accelerated degradation model.  However, this maximum peeling force accelerated degradation model has already been recited on line 47 with a different equation.  It appears that the second recitation may refer to an updated version of the maximum peeling force accelerated degradation model of line 47.
On line 65 (beginning with “time follows”), “the positions” lacks antecedent basis.
On line 66 (beginning with “follows the”), “the same distribution” should read ---the same Gamma distribution---.
On line 72 (beginning with “the formula”), “the formula” lacks antecedent basis.
On line 75 (beginning with “cumulative distribution”), “the initial position” lacks antecedent basis.
On line 76 (beginning with “follows the”), “the positions represented by a stationary process” lacks antecedent basis.
On line 77 (beginning with “positions represented”), “a stationary process” is undefined, and it is unclear what such a process is intended to refer to.
On line 78 (beginning with “correlation coefficient”), “the two positions” lacks antecedent basis.
On line 80 (beginning with “thereby calculating”), “the test data” lacks antecedent basis.
On line 81 (beginning with “peeling force”), “the positions at the initial time” lacks antecedent basis.  Also on line 81, “the value of the positions separated by d” lacks antecedent basis.
On line 83 (beginning with “S7”), “the reliability” lacks antecedent basis.  It appears that it may refer to the sealing reliability previously recited.

On line 89 (beginning with “R, and”), “the numerical simulation” lacks antecedent basis.
On lines 92 and 93 (beginning with “wherein, R”), it is unclear if “the reliability” refers to the sealing reliability, or to some different reliability.
On line 93 (beginning with “interference model”), “the time dimension” lacks antecedent basis.
On line 94 (beginning with “probability that”), “the weakest portion at each of the sealing edges” lacks antecedent basis.  Line 94 further recites “the time t”.  It is unclear if this refers to the same t (“a certain point t”) as recited on line 93.
On line 96 (beginning with “strength and”), “the bonding stress” lacks antecedent basis.
Finally, step S7 of claim 1 recites “constructing multi-dimensional stress-strength interference model and predicting the reliability”.  However, it is unclear how the multiple models constructed in the previous steps interoperate and tie into the final resulting reliability.  Lines 85-87 recite that these models are used together to determine a pair of curved surfaces; however, these surfaces do not appear to be used in predicting the final reliability.
With reference to claim 2:
On line 2, the singular “the key failure mode” lacks antecedent basis.
On line 3, “the sealing failure types” lacks antecedent basis.
On lines 4 and 6, the singular “the key failure mechanism” lacks antecedent basis.
On line 5, the singular “the sensitive stress” lacks antecedent basis.
With reference to claim 3:
On line 2, “the maximum likelihood method” lacks antecedent basis and should read ---the maximum likelihood fitting method---.
On line 6, “the likelihood function values” lacks antecedent basis.

With reference to claim 4:
On line 10 (beginning with “S33”), “the packing parameter model” lacks antecedent basis.
With reference to claim 5:
On line 2, “the nonlinear peeling model” lacks antecedent basis and should read ---the non-linear stripping model---.
On line 3, “the maximum peeling force of the sample” lacks antecedent basis.  Though there is a maximum peeling force recited in S4 of claim 1, it is not recited as the maximum peeling force specifically of the sample (which, as discussed in claim 1, also lacks antecedent basis).
On line 4, “the geometric attribute of the sample” lacks antecedent basis.  Also on line 4, “the physical attribute of the sample material” lacks antecedent basis.
On line 5, “the nonlinear stress-strain relationship” lacks antecedent basis. 
On line 6, “the packing material” lacks antecedent basis.
With reference to claim 6:
On line 6, the plural “the soft packings” lacks antecedent basis.  
On line 7, “the maximum peeling force degradation data of samples at different times” lacks antecedent basis.
On line 9, “the maximum likelihood fitting” lacks antecedent basis and should read ---the maximum likelihood fitting method---.
With reference to claim 8:
On line 6, “the probability of no failure” lacks antecedent basis.
With reference to claim 9:
On line 3, “the sealing critical length” lacks antecedent basis.

Claim 7 is rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	With reference to claim 1:
Step 1 – Is the claim directed to a process, machine, manufacture, or composition of matter?
Yes.  The claim is directed to a process.
Step 2A, Prong 1 – Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes.  Claim 1 recites steps S1-S7, with each of steps S2-S7 reciting mathematical equations and definitions of the variables therein, along with a plain language description of what the equation means.  These are elements directed to a mathematical concept, including mathematical relationships, equations, and calculations.  (MPEP 2106.04(a)(2))  The claimed steps merely recite the use of mathematical equations, with elements set to correspond to values relevant to LI-ion batteries.  
Step 2A, Prong 2 – Does the claim recite additional elements that integrate the judicial exception into a practical application?

The further additional element of step S1, which recites the determination of the key failure mechanisms and sensitive stresses, amounts to mere data gathering, which is insignificant extra-solution activity and does not amount to significantly more than the judicial exception.  (MPEP 2106.05(g))
Step 2B – Does the claim recite additional elements that amount to significantly more than the judicial exception?
No.  The additional elements of the claim merely again amount to generally linking the use of a judicial exception to a particular technological environment or field of use or to insignificant extra-solution activity.  (MPEP 2106.05(h, g)).  Thus, these additional elements do not amount to significantly more than the abstract idea, and do not render the abstract idea patent eligible.  (MPEP 2106.05(f)).

With reference to claim 2:
Claim 2 recites the additional elements of defining, in plain language, the meaning of various mathematical terms, which are directed to the limitation of step S1 recited in claim 1.  Therefore, the 

With reference to claim 3:
Claim 3 recites the additional elements of reciting additional mathematical operations performed as part of the mathematical operation of the maximum likelihood fitting method, which are directed to the limitation of step S2 recited in claim 1.  Therefore, the limitations of claim 3 fall under the same abstract idea of a mathematical concept.  These limitations further merely specify additional mathematical operations, which are similarly directed to the abstract idea.  Thus, these additional elements do not offer improvements to a computer/technical field and do not integrate the abstract idea into a practical application under step 2A, Prong 2, nor do they amount to significantly more than the abstract idea under Step 2B.

With reference to claim 4:
Claim 4 recites the additional elements of reciting additional mathematical operations (the use of mathematical models and simulation) performed by three-dimensional modeling and simulation software, which are directed to the limitation of step S3 recited in claim 1.  Therefore, the limitations of claim 4 fall under the same abstract idea of a mathematical concept.  These limitations further merely specify additional mathematical operations that are similarly directed to the identified abstract idea, and the generic use of three-dimensional modeling and simulation software known in the art.  Indeed, it 

With reference to claim 5:
Claim 5 recites the additional elements of defining, in plain language, the meaning of various mathematical terms, which are directed to the limitation of step S4 recited in claim 1.  Therefore, the limitations of claim 5 fall under the same abstract idea of a mathematical concept.  However, these limitations further merely specifying the definition of terms in claim 1 similarly does not offer improvements to a computer/technical field and merely generally links the use of a judicial exception to a particular field of use.  Thus, the limitations of claim 5 do not integrate the abstract idea into a practical application under step 2A, Prong 2, nor do they amount to significantly more than the abstract idea under Step 2B.

With reference to claim 6:
Claim 6 recites the additional elements of reciting additional mathematical operations performed as part of the mathematical operation of the accelerated degradation test, which are directed to the limitation of step S5 recited in claim 1.  Therefore, the limitations of claim 6 fall under the same abstract idea of a mathematical concept.  These limitations further merely specify additional mathematical operations, which are similarly directed to the abstract idea.  Thus, these additional elements do not offer improvements to a computer/technical field and do not integrate the abstract idea into a practical application under step 2A, Prong 2, nor do they amount to significantly more than the abstract idea under Step 2B.

With reference to claim 7:
Claim 7 recites the additional element of defining, in plain language, the meaning of the mathematical operation of the test optimization design, which is directed to the limitation of step S5 recited in claim 1.  Therefore, the limitations of claim 7 fall under the same abstract idea of a mathematical concept.  However, this limitation further merely specifying the definition of terms in claim 1 similarly does not offer improvements to a computer/technical field.  Thus, the limitation of claim 7 does not integrate the abstract idea into a practical application under step 2A, Prong 2, nor does it amount to significantly more than the abstract idea under Step 2B.

With reference to claim 8:
Claim 8 recites the additional elements of reciting additional mathematical operations performed as part of the mathematical operation of the numerical simulation, which are directed to the limitation of step S7 recited in claim 1.  Therefore, the limitations of claim 8 fall under the same abstract idea of a mathematical concept.  These limitations further merely specify additional mathematical operations, which are similarly directed to the abstract idea.  Thus, these additional elements do not offer improvements to a computer/technical field and do not integrate the abstract idea into a practical application under step 2A, Prong 2, nor do they amount to significantly more than the abstract idea under Step 2B.

With reference to claim 9:
Claim 9 recites the additional elements of reciting additional mathematical operations performed to determination of the degradation of the maximum peeling force and their plain-language description, which are directed to the limitation of step S4 recited in claim 1.  Therefore, the limitations 

Allowable Subject Matter
Claims 1-9 are allowable over the cited prior art, if rewritten to overcome the outstanding rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101.
The following is a statement of reasons for the indication of allowable subject matter:  

The closest cited reference is considered to be the attached article titled “Sealing Life Prediction of Li-ion Pouch Cell Using Non-linear Peeling Model” by Chen et al. (hereinafter Chen), which discloses a method for predicting the sealing life of a pouch (soft packing) lithium ion battery based on non-linear peeling models and accelerated degradation tests in view of key parameters such as equivalent stress and feature length (see Abstract).  Similar to the claimed step S1, Chen notes that aging, creep, and electrolyte corrosion are the main failure mechanisms, and temperature, pressure, and concentrations of corrosive substances are the main sensitive stresses in sealing life degradation (see page 7966, Section III. B., third paragraph).  Chen further discloses the claimed pressure-time model of step S1 as the generalized Arrhenius model (page 7966, Equation 22), as well as the accelerated degradation 
However, neither Chen nor the remaining prior art discloses, either singly or in combination, all of the claimed steps S1-S7.  In particular, the cited references including Chen do not disclose the specific combination of the pressure-stress space model of step S3, the maximum peeling force-strength model of step S4, and maximum peeling force-space model of step S6, and their use to determine a pair of curved surfaces and their use with a multi-dimensional stress-strength interference model.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH E DRABIK whose telephone number is (571) 272-0902. The examiner can normally be reached Monday - Friday, 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (please do not use individual fax numbers).


/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146                                                                                                                                                                                                        



/SARAH E DRABIK/Examiner, Art Unit 2146